

115 HRES 1098 IH: Recognizing and commemorating the bicentennial of the State of Illinois.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1098IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Rush (for himself, Mr. Gutiérrez, Mr. Shimkus, Mr. Roskam, Mr. Danny K. Davis of Illinois, Ms. Schakowsky, Mr. Lipinski, Mr. Quigley, Mr. Foster, Mr. Hultgren, Mr. Kinzinger, Mrs. Bustos, Mr. Rodney Davis of Illinois, Ms. Kelly of Illinois, Mr. Bost, Mr. LaHood, Mr. Schneider, and Mr. Krishnamoorthi) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing and commemorating the bicentennial of the State of Illinois.
	
 Whereas Illinoisans will celebrate the 200th anniversary of the founding of the State of Illinois on December 3, 2018, and the lasting legacy of all that the Prairie State has to offer;
 Whereas Illinois was the 21st State to be admitted to the Union in 1818, expanding the heartland of the United States farther west;
 Whereas Illinois took part in shaping the visions and moral compass of Abraham Lincoln, the 16th President of the United States, and became known as the Land of Lincoln;
 Whereas Abraham Lincoln demonstrated political courage in issuing the Emancipation Proclamation in 1863, an Executive order which freed more than 3,000,000 enslaved persons of color in the United States;
 Whereas Illinois led the righteous path toward equality as the first State to ratify the 13th Amendment, banning slavery in the United States, in 1865;
 Whereas Illinois fostered the development of many leaders of the United States as the birthplace of President Ronald Reagan and the home of President Ulysses S. Grant and the first African-American President of the United States, Barack H. Obama;
 Whereas Illinois served as a pioneer in challenging the views of leadership in society by electing— (1)the third woman to ever serve in Congress, Winnifred S. Huck, in 1922; and
 (2)the first African-American woman to serve in the Senate, Carol Moseley Braun, in 1993; Whereas the characteristic forests, wetlands, and vast farmland of Illinois established Illinois as an agricultural leader and the predominant producer of soybeans, corn, and swine in the United States, and is home to more than 72,000 farms that cover 27,000,000 acres, or 75 percent of the State;
 Whereas Illinois is home to Chicago, the third largest city in the United States, which survived and was rebuilt following the Great Chicago Fire of 1871 that resulted in 300 fatalities and incurred an estimated $200,000,000 in damage across 4 miles of the city;
 Whereas Chicago introduced the world to groundbreaking, life-altering innovations while it was host to the World’s Columbian Exposition in 1893, where the world witnessed—
 (1)the first all-steel-framed skyscraper, the Rand McNally Building on Adams Street; and (2)the first Ferris Wheel;
 Whereas Illinois inventors have been trailblazers in every area of scientific and mechanical achievement, having contributed such inventions as the cell phone, the mechanical dishwasher, the zipper, meatpacking, the first blood bank in the United States, the wireless remote controller, the vacuum cleaner, and the farm silo;
 Whereas Chicago was home to revolutionary and timely events, including— (1)the first televised Presidential debate;
 (2)the first successful open-heart surgery; and (3)the first self-sustaining controlled nuclear reaction in the world;
 Whereas the economic contributions of Illinois are a testament of the hardworking men and women who call the State home, as the gross domestic product of the State of Illinois in 2016 amounted to $796,000,000,000 and was the fifth highest in the United States in that year;
 Whereas the communities of Illinois nurture unwavering heroism, as the State is home to more than 20,000 active duty military personnel, more than 24,000 members of reserve forces, and, from 2012 to 2016, more than 643,000 veterans, who selflessly risked their lives for the protection of the United States;
 Whereas Illinois prides itself on institutions of academic excellence and is home to more than 300 colleges and universities that have made significant intellectual, scientific, and philosophical contributions to the State as well as the United States;
 Whereas Illinois has been home to numerous renowned artists in the areas of music, writing, acting, and visual art, including—
 (1)Miles Davis, born in Alton and raised in East St. Louis; (2)Ernest Hemingway, born in Oak Park;
 (3)Jane Addams, born in Cedarville; (4)Nat King Cole, raised in Chicago;
 (5)Carl Sandburg, born in Galesburg; (6)Sam Cooke, raised in Chicago;
 (7)Walt Disney, born in Chicago; and (8)Robin Williams, born in Chicago;
 Whereas the major league sports teams of Chicago exhibit an impressive level of athleticism and sportsmanship, and have won several national championships, including, within the past 40 years—
 (1)the Chicago Bears in 1986; (2)the Chicago Bulls each year from—
 (A)1991 through 1993; and (B)1996 through 1998;
 (3)the Chicago White Sox in 2005; (4)the Chicago Blackhawks in 2010, 2013, and 2015; and
 (5)the Chicago Cubs in 2016; Whereas, since its inception, Illinois has welcomed with open arms visitors from every corner of the world, possessed an understanding of how diversity enriches the fabric of our country, fostered people, preserved land, and generated contributions that are imperative to the history of the United States;
 Whereas Illinois will be celebrating its bicentennial with the dedication of a new Bicentennial Plaza that connects the home of President Lincoln to the State Capitol in Springfield, as well as a commemorative Route 66 motorcycle ride and fireworks above the State Capitol on the eve of the occasion; and
 Whereas residents across Illinois have hosted, and continue to host, celebrations, from downstate Illinois up to the coast of Lake Michigan, commemorating the 200th anniversary of the State: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the bicentennial of the founding of the State of Illinois, as well as the past and current residents of Illinois for their significant contributions to the economic, social, and cultural development of the United States; and
 (2)respectfully requests that the Clerk of the House of Representatives transmit a copy of this resolution to the Governor of Illinois.
			